Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 4, 2018                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

  156445                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                            Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 156445
                                                                    COA: 332081
                                                                    Wayne CC: 15-005481-FH
  JOEL EUSEVIO DAVIS,
             Defendant-Appellant.
  _____________________________________/

         On order of the Court, the application for leave to appeal the July 13, 2017
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Davis (Docket No. 156406) and People v Price (Docket No. 156180)
  are pending on appeal before this Court and that the decisions in those cases may resolve
  issues raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 4, 2018
           a0501
                                                                               Clerk